—In an action to recover the security deposit on a commercial lease, the defen*427dant appeals from an amended judgment of the Supreme Court, Queens County (La Fauci, J.), entered March 30, 1994, which, after a nonjury trial, (a) is in favor of the plaintiff and against it in the principal amount of $27,328.88, (b) dismissed the defendant’s counterclaim, and (c) awarded attorney’s fees and costs to the plaintiff.
Ordered that the amended judgment is affirmed, with costs.
The plaintiff leased a commercial building from the defendant for a number of years to conduct its package delivery business. After the plaintiff vacated the premises and the lease expired, it requested return of its security deposit. However, the defendant refused to return the deposit. Accordingly, the plaintiff commenced the instant action for, inter alia, return of the security deposit. The defendant counterclaimed, alleging that the plaintiff left the premises in a damaged condition, thus violating the terms of the lease.
We agree with the Supreme Court’s conclusion that, given the intent of the parties from the language of the lease and the nature of the damages claimed, the plaintiff was not responsible for the claimed damages. Furthermore, we agree that the defendant’s counterclaim was frivolous, justifying the imposition of costs pursuant to 22 NYCRR 130-1.1 et seq., consisting of reasonable attorney’s fees and reimbursement for other expenses actually incurred. Thompson, J. P., Ritter, Joy and Florio, JJ., concur.